September 23, 2011 Attn:Martin James Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington, DC20549 RE:Applied Minerals, Inc. File No. 000-31380 Response to SEC Comment Letter dated September 9, 2011 Dear Mr. James: On behalf of Applied Minerals, Inc. (the “Company”), I am writing in response to your comment letter dated September 9, 2011, as referenced above.The Company expects to submit its responses to the comments raised in the letter referenced above no later than Monday, October 3, 2011.The Company plans to file its amended Form 10-K for the period ended December 31, 2010 and its Forms 10-Q for the periods ended March 31 and June 30, 2011 no later than Friday, October 7, 2011.Adequately addressing the comments raised in the letter referenced above has required us to consult with our auditors and legal counsel and is the reason for the delay in our response.We appreciate your understanding regarding this matter. Sincerely, /s/ Christopher T. Carney Christopher T. Carney Interim Chief Financial Officer (917) 210-4077
